Citation Nr: 1207948	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-20 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran had active military service from June 1967 to June 1969.  He also had prior service with the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which determined that the Veteran had not submitted new and material evidence and, therefore, declined to reopen his previously denied and unappealed claim for service connection for a left shoulder disability.  The November 2006 rating decision also denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

In August 2009, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  

In April 2010, the Board determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for a left shoulder disability had been received and the claims of service connection for a left shoulder disability on the merits and for bilateral hearing loss and tinnitus were remanded for further evidentiary development.  The case has since been returned to the Board for further appellate consideration.  

During the pendency of the appeal, a January 2012 Appeals Management Center (AMC) decision granted the Veteran's claim for service connection for tinnitus.  Accordingly, the benefit sought on appeal has been granted in full and that issue is no longer before the Board for consideration. 

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to permit fair and just resolution of the claim for service connection for bilateral hearing loss, and there has been no prejudicial failure of notice or assistance to the appellant. 

2.  Right ear hearing loss was noted upon entrance to service in April 1966 when examined for an appointment to the United States Army Reserve, and did not increase in severity during service.

3.  Left ear hearing loss was not demonstrated until many years after service. 

4.  There is no competent evidence indicating that a current bilateral hearing loss disability is related to the Veteran's active military service, to include noise exposure therein.  


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a September 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additional December 2006 and May 2010 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, private treatment records, a December 2011 VA audiology examination and report, lay evidence, and hearing testimony.  The Board finds that the December 2011 VA audiological examination and opinion are adequate to allow proper adjudication of the issue on appeal.  The examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability. 



The Board acknowledges the possibility that additional outstanding private audiological treatment records pertaining to the claim on appeal may exist.  However, as discussed below, the Veteran was advised to submit any associated private treatment records as alluded to at the August 2009 Travel Board hearing for consideration and the record was held open for 60 days to allow for the submission of additional evidence for consideration.  In addition, a May 2010 letter from the AMC further advised the Veteran to submit any outstanding treatment records pertaining to the claim on appeal and to provide necessary authorization to enable VA to obtain such records in the event that he wanted VA assistance in obtaining those records.  However, the Veteran has not submitted any additional evidence for consideration, nor has he requested VA assistance in obtaining any records of treatment for the disability on appeal.  In this regard, the Board notes that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the claim will be decided on the basis of the evidence currently associated with the claims folder.  

As discussed above, the VCAA provisions have been considered and satisfied.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



	(CONTINUED ON NEXT PAGE)
Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that he has bilateral hearing loss related to noise exposure in service.  Specifically, he has alleged that he endured excessive noise exposure during service from trucks, tanks, and artillery fire while performing the duties of his military occupational specialties as a assistant maintenance officer and a field firing range instructor.  He has stated that while such acoustic exposure was endured with the use of plasticized ear plugs, it was inadequate hearing protection.  

The Veteran's service treatment records reveal that right ear hearing loss was first noted upon undergoing a service examination in April 1966 for the purpose of appointment to the U.S. Army Reserves.  On that occasion, audiogram testing, following conversion of the indicated values to ISO units, revealed a puretone threshold of 45 decibels in the right ear at 4000 Hertz.  Upon undergoing a subsequent audiology examination in June 1967, audiogram testing in ISO units revealed puretone thresholds in the right ear of 30 decibels at 3000 Hertz and of 50 decibels at 4000 Hertz.  

However, upon undergoing a subsequent June 1967 examination prior to active service, despite the Veteran's report of medical history which indicated that he had a history of high frequency hearing loss, audiogram testing on that occasion revealed puretone thresholds in the right ear ranging from 10 to 20 decibels from 500 to 4000 Hertz and in the left ear ranging from 0 to 10 decibels from 500 to 4000 Hertz.  

Upon undergoing an audiology examination during service in May 1968, puretone thresholds in the right ear ranged from 45 to 55 decibels from 3000 to 4000 Hertz.  Puretone thresholds in the left ear ranged from 5 to 35 decibels from 2000 to 4000 Hertz.  

In February 1969, upon undergoing an examination for separation from active duty service, the Veteran reported a history of hearing loss.  However, an audiology examination revealed that puretone thresholds in the right ear ranged from 0 to 30 decibels from 500 to 4000 Hertz.  Puretone thresholds in the left ear ranged from 5 to 25 decibels from 500 to 4000 Hertz.  

The record is negative for any evidence of complaints, diagnosis, or treatment for bilateral hearing loss following the Veteran's discharge from active service until he filed the claim of service connection for bilateral hearing loss in August 2006, more than 30 years following discharge.  Indeed, at the August 2009 hearing, the Veteran testified that he had not undergone any audiology evaluations or received any private or VA audiology treatment until recently when he underwent audiology testing at Arizona State University.  In accordance with the April 2010 remand, in May 2010, the Veteran was requested to provide any additional evidence to substantiate his claim for service connection for bilateral hearing loss, to include submitting any outstanding audiology treatment records or notifying VA of any outstanding treatment records dating since his separation from active service in 1969.  In addition, he was provided with and requested to submit appropriate consent forms to enable VA to assist in obtaining any additional evidence pertaining to the claim on appeal.  However, the Veteran did not submit any additional evidence pertaining to bilateral hearing loss, nor did he request VA assistance in obtaining any outstanding treatment records.  

Nevertheless, in December 2011, the Veteran was afforded a VA audiology examination to determine the nature and etiology of any current bilateral hearing loss.  The claims folder was reviewed.  The Veteran described his general in-service noise exposure as outlined above.  Following separation, he denied any occupational noise exposure while working desk jobs in the financial industry, however, he did report post-service recreational noise exposure from shooting guns with the use of hearing protection.  In addition, he reported the removal of a pituitary tumor from his brain in September 2009.  An accompanying December 2011 VA audiogram revealed puretone thresholds in the right ear ranging from 10 to 80 decibels at 500 to 4000 Hertz.  In the left ear, puretone thresholds ranged from 10 to 60 decibels at 500 to 4000 Hertz.  Speech discrimination scores were 96 percent bilaterally.  

After reviewing the claims file, the December 2011 examiner noted that service treatment records revealed the presence of mild high frequency hearing loss in the right ear in April 1966.  Hearing in the left ear on that occasion was within normal limits.  The examiner further noted that in June 1967, the Veteran's hearing was normal bilaterally.  Finally, the examiner noted that upon undergoing a separation examination in February 1969, hearing was within normal limits for rating purposes bilaterally and although there was a significant shift in hearing noted between enlistment and separation, audiology testing results upon separation were comparable to the audiology evaluation performed prior to the Veteran's enlistment to active duty service.  The examiner stated that right ear hearing loss appeared in 1966 and because there were no significant threshold shifts between 1966 and 1969, it appeared that any preexisting hearing right ear hearing loss was not aggravated by noise exposure during service.  The examiner further reasoned that upon separation, hearing thresholds in the Veteran's right ear did not meet the criteria for a hearing loss disability under VA regulations.  Regarding left ear hearing loss, the examiner stated that hearing was within normal limits at separation.  In addition, the examiner cited a study of the Institute of Medicine concerning noise exposure and military service that stated that when audiology examinations upon entrance and separation are normal, there is no scientific basis for concluding that subsequently developed hearing loss is casually related to military service.  Accordingly, the examiner opined that it is not likely that the Veteran's current bilateral hearing loss is the result of the Veteran's military service, to include noise exposure therein.  The examiner also checked a box indicating that there was not a 50 percent or greater chance that the hearing loss was caused by service.  

Upon review of the record, the Board finds that service connection for bilateral hearing loss is not warranted.  The December 2011 VA examiner reviewed the claims file, considered the Veteran's service treatment records, thoroughly interviewed and examined the Veteran, and provided a rationale for the opinion that weighs against the claim that the Veteran's current bilateral hearing loss is the result of military service, to include noise exposure therein.  Here, the only unequivocal medical opinion specifically addressing the relationship between the Veteran's current hearing loss and service is against the claim.  There are no other treatment records that the Veteran has submitted or requested VA assistance in obtaining that associate or disassociate the reported military noise exposure to the Veteran's current bilateral hearing loss.  

The Board acknowledges that the Veteran is competent to report experiencing continuous hearing loss symptomatology since his discharge from service.  However, to the extent that the Veteran himself believes that there is a medical nexus between his condition and his military service, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis and etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In sum, the Board finds that the only competent and probative evidence indicates that chronic bilateral hearing loss was not incurred in or aggravated by service.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Regarding the Veteran's claim for service connection for a left shoulder disability, review of the record indicates that additional development is required.  

The Veteran asserts that he is entitled to service connection for a left shoulder disability due to a left shoulder injury that occurred in July 1965 during a motor vehicle accident that occurred while returning to Nevada University from Ft. Lewis, Washington after attending a mandatory summer training camp for an advanced Reserve Officers' Training Corps (ROTC) program.  Therefore, he asserts that he was on active duty for training (ACDUTRA) when the left shoulder injury occurred.  

The Board notes that ACDUTRA includes duty performed by a member of a Senior Reserve Officers' Training Corps (ROTC) program when ordered to such duty under 10 U.S.C.A. §§ 2101 et. seq. 38 U.S.C.A. § 101 (22) (D) (West 2002).  See 38 C.F.R. § 3.6 (c) (4) (2011).  

As noted in the April 2010 remand, the dates of any such dates of training attended by the Veteran have not been verified.  Accordingly, the remand suggested that one method to determine the exact dates of any such service which had not yet been attempted was to contact the Defense Finance and Accounting Service and request records of the periods for which the Veteran received pay.  However, it does not appear that any attempt was made to verify periods of ACDUTRA or inactive duty training (INACDUTRA) by requesting records from the Defense Finance and Accounting Service for periods for which the Veteran received pay.  In this regard, the Board notes that the Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty, active duty for training and inactive duty for training in the Army Reserve, to include any duty performed as a member of a Senior Reserve Officers' Training Corps program when ordered to such duty under 10 U.S.C.A. § 2101.  

2.  The RO/AMC should request that the Veteran provide the names and addresses of all VA and non-VA medical care providers who have treated him for his left shoulder disability since leaving military service in 1969.  In addition, the Veteran should be requested to provide any necessary consent forms to enable VA to obtain private treatment records dated from July to August 1965 from the Shasta Community Hospital.  If attempts to obtain these records are unsuccessful and further attempts to obtain them would be futile, that should be documented in the claims file and the Veteran should be so notified.  

3.  If and only if the Veteran is determined to be on ACDUTRA or INACDUTRA during the summer of 1965, then the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed left shoulder disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed left shoulder disability.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the any diagnosed left shoulder disability is etiologically related to or was permanently worsened beyond normal progression during any period of the Veteran's military service, to include any service during the summer of 1965.  

A complete rationale, including a discussion of all relevant evidence in the claims file and supporting medical principles, should be given for all opinions and conclusions, expressed in a typewritten report. 

4.  The case should then be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


